 



Exhibit 10.6(b)
RETAINER AGREEMENT
     THIS AGREEMENT, made this 31 day of May, 2007, by and between TRM
Corporation, an Oregon corporation (hereinafter called “Company”) and Jeffrey F.
Brotman, an individual residing in Pennsylvania (hereinafter called “Chairman”).
W I T N E S S E T H:
     WHEREAS, Chairman has been President and Chief Executive Officer of Company
since March 2006 and Chairman of the Board of Directors since September 2006
pursuant to an agreement between Chairman and Company dated May 3, 2006 (the
“Employment Agreement”);
     WHEREAS, on the Effective Date (as defined herein), Richard B. Stern shall
become the President and Chief Executive Officer of Company and Chairman shall
remain Chairman of the Board of Directors;
     WHEREAS, Company wishes to continue to retain Chairman as Chairman of the
Board of Directors of Company, and Chairman wishes to continue to serve as
Chairman of the Board of Company, and both parties wish to gain the protections
and benefits contained in this Retainer Agreement (“Agreement”);
     NOW, THEREFORE, in consideration of the premises, mutual promises and
covenants contained herein and intending to be legally bound hereby, Company and
Chairman agree as follows:
     1. Definitions. As used herein, the following terms shall have the meanings
set forth below.
          “Affiliate” shall mean a person or entity who or which (i) with
respect to any entity, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity; or (ii) with respect to Chairman, is a parent, spouse or child of
Chairman, including persons in an adopted or step relationship.
          “Annual Bonus” shall mean for any calendar year, the aggregate amount
of any bonuses paid during such calendar year to Chairman pursuant to the
Employment Agreement until the Effective Date and thereafter pursuant to Section
6(c) hereof.
          “Award Agreement” shall have the meaning set forth in Section 6(b)
hereof.
          “Base Compensation” shall mean the annual rate of compensation
received by Chairman under the Employment Agreement until the Effective Date and
pursuant to Section 6(a) thereafter, as such amount may be adjusted from time to
time.
          “Board” shall mean the Board of Directors of Company.

55



--------------------------------------------------------------------------------



 



          “Business” shall mean the business conducted by Company or any
Subsidiary or corporate parent thereof or entity sharing a common corporate
parent with Company on the date of execution of this Agreement, including
business activities in developmental stages, business activities which may be
developed by Company, or by any Subsidiary or corporate parent thereof or entity
sharing a common corporate parent with Company, during the period of Chairman’s
service to Company, and all other business activities which flow from a
reasonable expansion of any of the foregoing during Chairman’s service to
Company and about which Chairman had or has constructive or actual knowledge.
          “Cause” shall include any one or more of the following:
          (a) Chairman breaches or neglects the material and substantial duties
that Chairman is required to perform under the terms of this Agreement or acts
in a manner that is materially contrary to the best interests of Company, and
such breach, neglect or act is not cured within 30 days after written notice
thereof to Chairman that reasonably details the nature of such breach, neglect
or act;
          (b) The reasonable belief of a majority of the Board, excluding
Chairman, that Chairman has committed a crime of moral turpitude or has entered
a plea of nolo contendere (or similar plea) to a charge of such an offense;
          (c) Chairman uses alcohol in an inappropriate manner or any unlawful
controlled substance while performing his duties under this Agreement and such
use materially interferes with the material performance of Chairman’s duties
under this Agreement;
          (d) Chairman commits any act of criminal fraud, material dishonesty or
misappropriation relating to or involving the Company;
          (e) Chairman materially violates a rule(s), regulation(s),
policy(ies), plan(s) or express direction(s) of the Board; or
          (f) Chairman engages in the unauthorized disclosure of Confidential
Information.
          “Change of Control” shall be deemed to have occurred upon the earliest
to occur of the following events:
          (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including in the Company’s subsidiaries) of Company and its subsidiaries taken
as a whole, to any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act);
          (b) the adoption of a plan relating to the liquidation or dissolution
of Company;
          (c) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“Person” (as that term is used in Section

56



--------------------------------------------------------------------------------



 



13(d)(3) of the Exchange Act), becomes the “Beneficial Owner” (as that term is
used in Section 13(d)(3) of the Exchange Act), directly or indirectly, of more
than 35% of the Voting Stock of Company; or
          (d) Company consolidates or merges with or into another Person or any
Person consolidates or merges with or into the Company, in either case under
this clause (d), in one transaction or a series of related transactions in which
immediately after the consummation thereof Beneficial Owners (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of Voting Stock
representing in the aggregate a majority of the total voting power of the Voting
Stock of Company immediately prior to such consummation are not Beneficial
Owners, directly or indirectly, Voting Stock representing a majority of the
total voting power of the Voting Stock of Company or the surviving or transferee
Person immediately following such consummation.
          “Commencement Date” shall have the meaning specified in Section 5
hereof.
          “Compensation Committee” shall mean the compensation committee of the
Board or any other committee or designee of the Board (including the entire
Board if no such committee exists at the time of determination) assigned the
responsibilities now assigned to the compensation committee of the Board.
          “Confidential Information” shall have the meaning specified in Section
10(b) hereof.
          “Disability” shall mean Chairman’s inability, for a period of 13
consecutive weeks, or a cumulative period of 120 business days (i.e., Mondays
through Fridays, exclusive of days on which Company is closed for a holiday) out
of a consecutive period of 12 months, to perform the essential duties of
Chairman s position, due to a disability as that term is defined in the
Americans with Disabilities Act.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Plan” shall have the meaning specified in Section 6(b) hereof.
          “Restricted Area” shall have the meaning specified in Section 10(a)(i)
hereof.
          “Restricted Period” shall have the meaning specified in Section 10(a)
hereof.
          “Restricted Stock” shall mean common stock of Company granted under
the Plan subject to a restriction period.
          “Stock Options” shall mean options to purchase common stock of Company
granted under the Plan.
          “Subsidiary” shall mean, with respect to any Person:
          (a) any corporation, association or other business entity (other than
an entity referred to in clause (b) below) of which more than 50% of the total
Voting Stock is at the time

57



--------------------------------------------------------------------------------



 



owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and
          (b) any partnership (whether general or limited), limited liability
company or joint venture (i) the sole general partner or the managing general
partner or managing member of which is such Person or a Subsidiary of such
Person, or (ii) if there are more than a single general partner or member,
either (x) the only general partners or managing members of which are such
Person and/or one or more Subsidiaries of such Person (or any combination
thereof) or (y) such Person owns or controls, directly or indirectly, a majority
of the outstanding general partner interests, member interests or other Voting
Stock of such partnership, limited liability company or joint venture,
respectively.
          “Term of Service” shall mean the period specified in Section 5 hereof
as the same may be terminated in accordance with this Agreement.
          “Voting Stock” means the equity interests of such person pursuant to
which the holders thereof have the general voting power under ordinary
circumstances to vote for the election of directors (or persons performing
similar functions).
     2. Termination of Employment Agreement.
          (a) Effective June 15, 2007 (the “Effective Date”), Chairman hereby
resigns as the President and Chief Executive Officer of the Company and, except
as otherwise specifically provided in this Agreement, the Employment Agreement
shall terminate.
          (b) On the Effective Date, Chairman shall receive an amount, in cash,
equal to (i) the amount of his Base Salary (as such term is defined in the
Employment Agreement) attributable to all accrued but unused paid-time-off
provided for in the Employment Agreement, plus (ii) accrued but unpaid Base
Salary up to the Effective Date and bonuses, if any.
     3. Retainer. Company and Chairman hereby agree that Chairman shall continue
his service as Chairman of the Board of Directors of Company during the Term of
Service, subject to the terms and conditions specified in this Agreement.
     4. Duties.
          (a) Chairman shall render such services as are necessary and desirable
to protect and advance the best interests of Company, shall preside at all
meetings of the Board and, if requested by the President, shall preside at
meetings of the shareholders. Chairman shall perform such other duties as may be
prescribed by the Board from time to time. Chairman agrees to use his best
efforts to carry out such duties and responsibilities under this Section 4 but
shall be required to devote only so much of his time and attention to the
Business as may be required to fulfill his duties.
          (b) Chairman may engage in charitable, civic, fraternal, trade and
professional association activities that do not interfere with Chairman’s
obligations to Company.

58



--------------------------------------------------------------------------------



 



          (c) It is recognized that Chairman in the past has invested and
participated, and it is acknowledged and agreed that Chairman in the future
will, subject to Section 10 hereof, invest and participate, in business
endeavors separate and apart from Company, in his discretion.
     5. Term. Chairman shall serve as Chairman of the Board of Directors for so
long as he shall remain a director of Company (the “Term of Service”). Before
the end of Chairman’s initial or any subsequent term as director, and in
sufficient time to permit Chairman’s name to be included in any proxy
solicitation for election of directors, the Board of Directors of Company shall
nominate Chairman for a new term as director, unless Chairman gives written
notice that he does not wish to be re-nominated. Chairman acknowledges and
agrees that Chairman’s continued service as a director (and, as a result, as
chairman) is contingent upon the vote of shareholders of Company, and that
Company cannot guarantee the term of his Chairmanship. During the Term of
Service, this Agreement and Chairman’s service may otherwise be terminated in
accordance with Section 7 below.
     6. Compensation and Benefits.
          (a) For his service hereunder, Chairman shall receive Base
Compensation at the gross annual rate of two hundred twenty five thousand USD
($225,000.00), payable in equal monthly installments or in such other
installments as may be directed by Chairman. The Base Compensation shall be
reviewed annually, on or around the anniversary date of the commencement date of
this Agreement to ascertain, in the sole discretion of the Compensation
Committee, the amount, if at all, the Chairman’s Base Compensation should be
increased, but it shall not be decreased.
          (b) Company acknowledges and agrees that termination of Chairman’s
service as President and Chief Executive Officer shall not constitute a
termination of Chairman’s service to Company within the meaning of Section 1(b)
of the Award Agreement between Company and the Chairman, dated May 15, 2006 (the
“Award Agreement”), and (subject to Section 7(a) hereof) as a result, the
Chairman’s restricted stock shall continue to vest on the same vesting schedule
as in effect on the date hereof. Company hereby ratifies that Chairman is a
“Participant” under Company’s 2005 Omnibus Stock Incentive Plan (the “Plan”) as
the intent and language of the Plan includes a person who serves as a director
of Company.
          (c) Chairman also shall be eligible to receive an Annual Bonus each
fiscal year in such amount as shall be determined by a majority of the Board of
Directors or the Compensation Committee, in their sole discretion. The Annual
Bonus shall be payable, at Chairman’s discretion, either in a single lump-sum
payment, or in equal monthly or other periodic installments beginning no later
than ninety (90) days after the end of the relevant fiscal year.
          (d) In the event any amounts payable under this Agreement (and/or
under any other plan, agreement or arrangement by which Chairman is to receive
payments in the nature of compensation from the Company) would constitute
“excess parachute payments,” as that term is defined for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulations promulgated pursuant thereto, Chairman will receive
additional cash payments such that, after payment of all federal, state and
local income taxes and federal excise taxes on the excess parachute payments and
on the additional cash payments made under this

59



--------------------------------------------------------------------------------



 



paragraph, Chairman would have a net amount equal to the amount Chairman would
have received under the terms of this Agreement if no portion of such payments
and/or benefits were treated as excess parachute payments for purposes of Code
Section 280G.
          (e) Chairman agrees and acknowledges that his service and the other
protections and benefits of this Agreement are full, adequate and sufficient
consideration for the restrictions and obligations set forth in Sections 9 and
10 of this Agreement.
     7. Termination without Cause.
          (a) If Chairman is removed from his position as Chairman at any time
within three months before or twelve months after the occurrence of a Change in
Control or for any other reason except for Cause, (i) all Stock Options and
Restricted Stock granted to Chairman by Company, which pursuant to the terms of
the applicable plan vest upon a Change in Control, shall vest upon the date of
Chairman’s termination, and shall be exercisable by Chairman for ten (10) years
thereafter and (ii) Company shall pay Chairman an amount equal to the average of
Chairman’s highest three (3) years of Base Compensation plus Annual Bonus
multiplied by 2.99. Except as otherwise specifically set forth in this
Section 6(e), all Base Compensation, Annual Bonus, additional bonus, and any
other compensation and benefits provided herein shall cease at the time of such
termination, subject to the terms of any benefit or compensation plans then in
force and applicable to Chairman, and Company shall have no liability or
obligation hereunder by reason of such termination. Chairman shall be reimbursed
for all reasonable business expenses incurred by him in the performance of his
duties hereunder, subject to such limitations as may be established by the Board
and revised by them from time to time. As a condition to the reimbursement of
such expenses, the Chairman shall furnish to Company receipts for any
reimbursable expense he incurs that is greater than $25. Effective upon
execution of this Agreement, the Compensation Committee has amended the Award
Agreement to allow for the vesting provided in this Section 7(a).
          (b) Chairman may terminate his service with Company within one
(1) year after a Change of Control, in which case Company shall pay Chairman an
amount equal to the average of Chairman’s highest three (3) years of Base
Compensation plus Annual Bonus multiplied by 2.99.
          (c) Termination of Chairman’s service pursuant to this Section 7 shall
release Company of all its liabilities and obligations under this Agreement,
except as expressly provided in this Section 7. Termination of Chairman’s
service pursuant to this Section 7 shall not, however, release Chairman from
Chairman’s obligations and restrictions as stated in Sections 9 and 10 of this
Agreement.
          (d) Other than as reflected herein under Section 6, Chairman shall not
be entitled to any payment or benefit under any Company severance plan, practice
or policy, if any, in effect at or after the time of Chairman’s termination
since this Agreement supersedes all such plans, practices and policies.
     8. Termination for Cause. If Chairman is removed as chairman of the Board
or as a director for Cause, Company shall have no further obligation to Chairman
under this Agreement for Base Compensation, Annual Bonus, or any other form of
compensation or benefits other than (a) amounts of Base Compensation accrued
through the effective date of removal, and (b)

60



--------------------------------------------------------------------------------



 



reimbursement of appropriately documented expenses incurred by Chairman before
his removal, to the extent that he would have been entitled to such
reimbursement but for his removal. If Chairman is removed as chairman of Company
but not as a director, he shall be entitled to the compensation generally
provided by Company to its non-employee directors.
     9. Company Property. All advertising, sales, manufacturers’ and other
materials or articles or information, including without limitation data
processing reports, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or data of any kind physically furnished to Chairman by Company or
developed by Chairman on behalf of Company or at Company’s direction or for
Company’s use or otherwise in connection with Chairman’s service hereunder, are
and shall remain the sole property of Company, including in each case all copies
thereof in any medium, including computer tapes and other forms of information
storage. If Company requests the return of such materials at any time during or
at or after the termination of Chairman’s service, Chairman shall deliver all
copies of the same to Company promptly.
     10. Noncompetition, Trade Secrets, Etc. Chairman hereby acknowledges that,
during and solely as a result of his service as Chairman to the Company,
Chairman has had and will have access to Confidential Information as that term
is defined herein. In consideration of such special and unique opportunities
afforded by Company to Chairman as a result of Chairman’s service and the other
benefits referred to within this Agreement, the Chairman hereby agrees as
follows:
          (a) From the date hereof until twelve (12) months following the
termination of Chairman’s service to the Company, for any or no reason, whether
initiated by Chairman or Company (“Restricted Period”);
               (i) Chairman shall not, for his own benefit or the benefit of any
third party, directly or indirectly engage in (as a principal, shareholder,
partner, director, officer, agent, chairman, consultant or otherwise) or be
financially interested in any business operating within the United States (the
“Restricted Area”), which engages in the Business, or any other business
activities which are materially the same as and which are in direct competition
with the Business, or with any business activities carried on by Company or
being planned by Company, at the time of the termination of Chairman’s service,
or any other business activities which are materially the same as the Business
for any of Company’s past, present or prospective clients, customers or
accounts; provided however, nothing contained in this Section 10 shall prevent
Chairman from holding for investment less than five percent (5%) of any class of
equity securities of a company whose securities are publicly traded on a
national securities exchange or in a national market system.
               (ii) Induce or attempt to influence any executive officer,
customer, independent contractor or supplier of Company to terminate employment
or any other relationship with Company. During the Restricted Period, Chairman
shall not, directly or indirectly, disclose or otherwise communicate to any of
the clients, customers or accounts of Company, its Affiliates or any Subsidiary
thereof that he has been terminated, is considering terminating or has decided
to terminate his service to Company.

61



--------------------------------------------------------------------------------



 



          (b) During the Restricted Period, Chairman shall not use for
Chairman’s personal benefit, or disclose, communicate or divulge to, or use for
the direct or indirect benefit of any person, firm, association, or company
other than Company, any “Confidential Information” which term shall mean any
information regarding the business methods, business policies, policies,
procedures, techniques, research or development projects or results, historical
or projected financial information, budgets, trade secrets, or other knowledge
or processes of or developed by Company or any names and addresses of customers
or clients or any data on or relating to past, present or prospective Company
customers or clients or any other confidential information relating to or
dealing with the business operations or activities of Company, made known to
Chairman or learned or acquired by Chairman while providing service to the
Company. Confidential Information shall not include (1) information unrelated to
the Company which was lawfully received by Chairman free of restriction from
another source having the right to so furnish such Confidential Information; or
(2) information after it has become generally available to the public or to
industry competitors without breach of this Agreement by the Chairman; or
(3) information which at the time of disclosure to the Chairman was known to the
Chairman to be free of restriction as evidenced by documentation from the
Company which the Chairman possesses, or (4) information which Company agrees in
writing is free of such restrictions. All memoranda, notes, lists, records,
files, documents and other papers and other like items (and all copies, extracts
and summaries thereof) made or compiled by Chairman or made available to
Chairman concerning the business of Company shall be Company’s property and
shall be delivered to Company promptly upon the termination of Chairman’s
service to the Company or at any other time on request. The foregoing provisions
of this Section 10(b) shall apply during and for a period of one (1) year after
Chairman continues to serve as Chairman of the Company and shall be in addition
to (and not a limitation of) any legally applicable protections of Company’s
interest in confidential information, trade secrets and the like. At the
termination of Chairman’s service to the Company, Chairman shall return to
Company all copies of Confidential Information in any medium, including computer
tapes and other forms of data storage.
          (c) Any and all writings, inventions, improvements, processes,
procedures and/or techniques which Chairman may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
when Chairman is providing service to Company, whether or not during working
hours and whether or not at the request or upon the suggestion of Company, which
relate to or are useful in connection with the Business or with any business now
or hereafter carried on or contemplated by Company, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of Company. Chairman shall make full disclosure to Company of all such
writings, inventions, improvements, processes, procedures and techniques, and
shall do everything necessary or desirable to vest the absolute title thereto in
Company. Chairman shall write and prepare all specifications and procedures
regarding such inventions, improvements, processes, procedures and techniques
and otherwise aid and assist Company so that Company can prepare and present
applications for copyright or letters patent therefore and can secure such
copyright or letters patent wherever possible, as well as reissues, renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents so that Company shall be the sole and absolute owner thereof in all
countries in which it may desire to have copyright or patent protection.
Chairman shall not be entitled to any additional or special compensation or
reimbursement regarding any and all such writings, inventions, improvements,
processes, procedures and techniques.

62



--------------------------------------------------------------------------------



 



          (d) Chairman acknowledges that the restrictions contained in the
foregoing Sections in view of the nature of the business in which Company is
engaged, are reasonable and necessary in order to protect the legitimate
interests of Company, that their enforcement will not impose a hardship on
Chairman or significantly impair Chairman’s ability to earn a livelihood, and
that any violation thereof would result in irreparable injuries to Company.
Chairman and Company acknowledge that, in the event either party believes the
other party has violated any of the terms of this Agreement, the other party
shall be entitled to seek from any court of competent jurisdiction, without
attempting arbitration, preliminary and permanent injunctive relief.
          (e) If the Restricted Period or the Restricted Area should be adjudged
unreasonable in any proceeding, then the period of time shall be reduced by such
amount or the area shall be reduced by the elimination of such portion or both
such reductions shall be made so that such restrictions may be enforced for such
time and in such area as is adjudged to be reasonable. If Chairman violates any
of the restrictions contained in the foregoing Sections, the Restricted Period
shall be extended by a period equal to the length of time from the commencement
of any such violation until such time as such violation shall be cured by
Chairman. Chairman hereby expressly consents to the jurisdiction of any court
within the Eastern District of Pennsylvania for the purpose of seeking a
preliminary or permanent injunction as described above in Section 10(d) hereof,
and agrees to accept service of process by certified mail return receipt
requested relating to any such proceeding. Company may supply a copy of
Section 10 of this Agreement to any future or prospective employer of Chairman
or to any person to whom Chairman has supplied information if Company determines
in good faith that there is a reasonable likelihood that Chairman has violated
or will violate such Section 10.
     11. Prior Agreements. Chairman represents to Company that there are no
restrictions, agreements or understandings, oral or written, to which Chairman
is a party or by which Chairman is bound that prevent or make unlawful
Chairman’s execution or performance of this Agreement.
     12. Miscellaneous.
          (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
          (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such jurisdiction to the
contrary, and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.

63



--------------------------------------------------------------------------------



 



          (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when personally
delivered, on the day specified for delivery when deposited with a recognized
national or regional courier service for delivery to the intended addressee or
two (2) days following the day when deposited in the United States mails, first
class postage prepaid, addressed as set forth below:

  (i)   If to Chairman:
Jeffrey F. Brotman
[_____________]
[_____________]     (ii)   If to Company:
TRM Corporation
1521 Locust Street, Second Floor
Philadelphia, PA 19102
Attn: President & Chief Executive Officer

     In addition, notice by mail shall be by air mail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.
          (d) Binding Nature of Agreement. This Agreement shall be binding upon
Company and its successors and assigns, including, but not limited to, any that
occur as a result of a Change of Control, and shall inure to the benefit of
Company, its present and future Subsidiaries, Affiliates, successors and assigns
including any transferee of the business operation, as a going concern, in which
Chairman is employed and shall be binding upon Chairman, Chairman’s heirs and
personal representatives. None of the rights or obligations of Chairman
hereunder may be assigned or delegated, except that in the event of Chairman’s
death or Disability, any rights of Chairman hereunder shall be transferred to
Chairman’s estate or personal representative, as the case may be. Company may
assign its rights and obligations under this Agreement in whole or in part to
any one or more Affiliates or successors, but no such assignment shall relieve
Company of its obligations to Chairman if any such assignee fails to perform
such obligations.
          (e) Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

64



--------------------------------------------------------------------------------



 



          (g) Entire Agreement. This Agreement contains the entire understanding
among the parties hereto with respect to service provided by Chairman to the
Company, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto. Notwithstanding the
foregoing, nothing herein shall limit the application of any generally
applicable Company policy, practice, plan or the terms of any manual or handbook
applicable to Company’s directors and executives generally, except to the extent
the foregoing directly conflict with this Agreement, in which case the terms of
this Agreement shall prevail.
          (h) Section Headings. The Section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
          (i) Number of Days. Except as otherwise provided herein, for example,
in the context of vacation days, in computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday or holiday on which federal banks are or may elect to be
closed, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or such holiday.
          (j) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
          (k) Jurisdiction of Courts. Any legal suit, action, claim, proceeding
or investigation arising out of or relating to Sections 9 or 10 of this
Agreement may be instituted in any state or federal court in the Eastern
District of Pennsylvania, and each of the parties hereto waives any objection
which party may now or hereafter have to such venue of any such suit, action,
claim, proceeding or investigation, and irrevocably submits to the jurisdiction
of any such court. Any and all service of process and any other notice in any
such suit, action, claim, proceeding or investigation shall be effective against
any party if given by registered or certified mail, return receipt requested, or
by any other means of mail which requires a signed receipt, postage prepaid,
mailed to such party as herein provided. If for any reason such service of
process by mail is ineffective, then Company shall be deemed to have appointed
Julie H. Wilson, Esquire, Ledgewood, P.C., 1900 Market Street, Suite 750,
Philadelphia, Pennsylvania 19103, as the authorized agent of Company to accept
and acknowledge, on behalf of Company, service of any and all process which may
be served in any such suit, action, claim, proceeding or investigation. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any manner permitted by law or to commence legal proceedings or
otherwise proceed against any other party in any jurisdiction other than
Pennsylvania.
          (l) Survival. All provisions of this Agreement which by their terms
survive the termination of Chairman’s service to Company, including without
limitation the covenants of Chairman set forth in Sections 9 and 10 and the
obligations of Company to make any post-termination payments under this
Agreement, shall survive termination of Chairman’s service to the Company and
shall remain in full force and effect thereafter in accordance with their terms.

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement in Philadelphia, Pennsylvania as of the date first above written.

              TRM Corporation
 
       
 
  By:   /s/ Richard Stern
 
       
 
      Name: Richard Stern
 
      Title: Chief Operating Officer
 
            Chairman
 
            /s/ Jeffrey F. Brotman           Jeffrey F. Brotman

66